52 F.3d 320NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Samuel BOYD, Jr., Petitioner-Appellant,v.E.W. MURRAY, Director, Respondent-Appellee.
No. 95-6138.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 12, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-94-238)
Samuel Boyd, Jr., appellant pro se.  Thomas Drummond Bagwell, Asst. Atty. Gen., Richmond, VA, for appellee.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying relief on his 28 U.S.C. Sec. 2254 (1988) petition and denying his motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Boyd v. Murray, No. CA-94-238 (E.D. Va.  Nov. 2, 1994;  Jan. 11, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.